[g97311g47s89.jpg]

EXHIBIT 10.8

April 15, 2003

Carin Sandvik
1473 Flair Encinitas Drive
Encinitas, CA 92024

Re:   Retention Arrangement

Dear Carin:

         On behalf Corautus Genetics Inc. (the “Company”), I am pleased to
provide you with this letter agreement (“Agreement”) setting forth the various
terms and conditions of a retention arrangement which the Company is offering
you in the context of the current reduction in force. This Agreement will be
effective immediately upon the date the Company timely receives a copy executed
by you as indicated below (the “Effective Time”) and, of course, will be null
and void if you fail to return such a copy as specified below. As explained
herein, although you will remain an “at-will” employee, the Company has agreed
to pay you certain bonuses for remaining employed through a specified date.

         Base Salary.   During the Retention Period, you will receive the same
base salary to which you were entitled immediately prior to the Effective Time,
subject to merit increases at the sole discretion of the Company, paid in
accordance with normal payroll practices. For purposes of this letter agreement,
the “Retention Period” will commence on the Effective Time and end on the
earlier of (i) November 30, 2003 (your “Stay Date”) or (ii) the date of your
termination of employment with the Company and all its affiliates.

         Retention Bonus.   If you remain continuously employed by the Company
or by another Company affiliate on a full-time basis from the Effective Time
through your Stay Date and are still so employed on your Stay Date, you will
become entitled to a cash payment in the amount of $55,100.00 (subject to normal
tax withholding). This payment will be made to you regardless of whether you
continue to be employed by the Company or a Company affiliate after your Stay
Date. The Retention Bonus is in addition to (i) any other cash amounts to which
you may be entitled upon termination on your Stay Date (such as vacation pay and
Employee Stock Purchase Plan and deferred compensation plan distributions) and
(ii) any rights you or your dependents may have under the Company’s employee
benefit plans.

         Timing of Bonus Payments.   If earned, the Retention Bonus cash payment
will be made to you in a lump sum within ten (10) days after your Stay Date.

         Voluntary or For Cause Termination.   If you voluntarily terminate
employment without the Company’s agreement or if the Company terminates you for
Cause (which is defined below) after the Effective Time and prior to your Stay
Date, you will not be entitled to receive the Retention Bonus payment. In
addition, you will not be entitled to any further payments of base salary in
excess of that accrued through your date of termination.

         “Cause” means the Company’s good faith determination that you have
engaged in any of the following: (i) any act of dishonesty with respect to your
responsibilities as an employee of the Company,





--------------------------------------------------------------------------------

 misappropriation, embezzlement, intentional fraud or other violation of the law
or similar conduct by you involving the Company or any Company affiliate;
(ii) the conviction or the plea of nolo contendere with respect to a felony or
an act of moral turpitude; (iii) any damage to any property of the Company or
any Company affiliate caused by your willful or grossly negligent conduct; (iv)
the failure to comply with the reasonable instructions of the officers of the
Company or otherwise to execute the requirements of your present position after
reasonable notice and opportunity to cure; or (v) conduct by you that in the
good faith determination of the Company demonstrates unfitness to serve as an
officer or employee of the Company, including harassment of any employee or
violation of any law, regulation or published policy applicable to the business
of the Company.

         Death, Agreed Voluntary and Not for Cause Termination.   If, after the
Effective Time and prior to your Stay Date, (i) you die while still employed as
a full-time employee of the Company, (ii) you terminate your employment with the
Company and all Company affiliates with the consent of the Company or (iii) you
are terminated by the Company and its affiliates for any other reason without
Cause, the Company will pay you (or your estate or other personal
representative) the Retention Bonus and an amount equal to your total base
salary that would have accrued during the period between your date of
termination and your Stay Date if you had remained employed during such period
(assuming that your base salary remained at the level in effect on your date of
termination). This payment will, of course, be subject to normal tax withholding
and will be paid to you within ten (10) days after your Stay Date.

         Other Terms and Conditions.   In addition to the other terms in this
Agreement, you also acknowledge that you continue to be bound by the
Confidentiality Agreement and Inventions Assignment Agreement you have executed
with the Company and that such agreements have provisions that may continue to
impose obligations upon you following your termination of employment. Copies of
such agreements are available from Robin Crisler at 858-622-1560. In addition,
the Company reserves the right to offset any payment under this Agreement by any
amount owed by you to the Company (or its affiliates) in satisfaction of such
obligation.

         Arbitration.   You acknowledge that you have received, reviewed and
executed the Arbitration Agreement between you and the Company and that you will
follow the process described in that agreement to settle any and all previously
unasserted claims, disputes or controversies arising out of or relating to your
application or candidacy for employment, employment and/or cessation of
employment with the Company or any of its affiliates. By way of example only,
such claims include claims under federal, state, and local statutory or common
law, such as the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, including the amendments of the Civil Rights Act
of 1991, the American with Disabilities Act, Family Medical Leave Act, the law
of contract and the law of tort. If you have mislaid your copy of your
Arbitration Agreement, you may obtain a copy from Robin Crisler at 858-622-1560.





--------------------------------------------------------------------------------

         Company Policies.   You acknowledge that you have received and reviewed
the GenStar Policies and Procedures Manual, and acknowledge that every employee
of the Company and its affiliates is required to comply with the policies
described in the guide. When you have a concern about a possible violation of a
Company policy, you agree to report the concern to a manager, a compliance
resource, company legal counsel, an ombudsperson or another contact listed in
the Manual.

         Miscellaneous.   This Agreement is the sole and entire statement of the
retention arrangement the Company is proposing and will be governed by the laws
of the State of California.

         Finally, I’m sure you understand that this Agreement does not
constitute an employment contract guaranteeing employment for any set period of
time. Your employment is “at-will,” and this Agreement does not alter or affect
in any way the Company’s right to terminate your employment at any time, with or
without Cause, or your right to terminate your employment with the Company at
any time, in your discretion.

         We are looking forward to the opportunity of continuing to work with
you on during your Retention Period at Corautus Genetics Inc. and sincerely hope
these terms are agreeable to you. If so, please signify your acceptance of this
Agreement by signing the attached copy of this letter and returning that
executed copy to me in the enclosed envelope.

  Sincerely,       CORAUTUS GENETICS INC.    

   By: /s/ ROBERT T. ATWOOD

--------------------------------------------------------------------------------

     Robert T. Atwood     Chief Financial Officer

         I have read the terms of this Agreement and, by signing below, hereby
signify my acceptance of these terms:

  EMPLOYEE    

  CARIN D. SANDVIK

--------------------------------------------------------------------------------

  Carin Sandvik       Date: April 15, 2003